             Case 1:19-cv-03377-LAP Document 129 Filed 06/05/20 Page 1 of 3



                                       Cooper & Kirk
                                                     Lawyers
                                       A Professional Limited Liability Company

Charles J. Cooper                 1523 New Hampshire Avenue, N.W.                            (202) 220-9600
(202) 220-9660                         Washington, D.C. 20036                              Fax (202) 220-9601
ccooper@cooperkirk.com

                                                  June 5, 2020

VIA ECF

The Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007


       Re:     Giuffre v. Dershowitz, Case No. 19-cv-3377-LAP
               Rule 45 Subpoena to Boies Schiller Flexner LLP (“Subpoena”)

Dear Judge Preska:

       I write on behalf of Plaintiff Virginia Giuffre in response to Defendant Alan Dershowitz’s letter
requesting a pre-motion conference concerning the Subpoena issued by Defendant to Boies Schiller
Flexner LLP (“BSF”), Plaintiff’s prior counsel in this matter and her current counsel in other ongoing
Epstein-related matters. (Doc. 125). Although Plaintiff is not the target of the Subpoena, she respectfully
submits this letter in her capacity as the party-Plaintiff and as one of the individuals whose privileged
attorney-client communications fall within the Subpoena’s broad scope.

        Plaintiff respectfully submits that Defendant’s request to litigate the contours of the Subpoena is
premature. Over the past two months, Defendant has served similarly broad subpoenas on Plaintiff’s other
counsel—Edwards Pottinger LLC, Stanley Pottinger, Brad Edwards, and Paul Cassell. In addition,
Defendant has served similarly broad document requests upon Plaintiff. The parties are in the middle of
good faith negotiations over the scope of Defendant’s document requests, and Plaintiff understands that
her other counsel are likewise attempting to negotiate the appropriate response to the subpoenas served
on them. It will be a better use of party, third-party, and judicial resources to defer considering the issues
raised by Defendant’s letter until Plaintiff, Defendant, and the third parties have exhausted their efforts to
reach an understanding about the scope of the requests and an agreement about which documents (if any)
will be produced voluntarily. There is significant overlap between the document requests and subpoenas,
so only after negotiations have concluded can the Court meaningfully assess the proportionality of the
remaining requests. Moreover, the subpoenas to Plaintiff’s other counsel are likely to give rise to privilege
disputes identical to those outlined in Defendant’s letter. Especially given BSF’s representation that
negotiations concerning the Subpoena were ongoing, Defendant should be required to conclude his
negotiations with all of Plaintiff’s counsel, at least as they pertain to Defendant’s requests for her
privileged communications, before seeking this Court’s intervention.
               Case 1:19-cv-03377-LAP Document 129 Filed 06/05/20 Page 2 of 3


June 5, 2020
Page 2

         As the privilege holder for many of the privileged communications covered by the Subpoena,
Plaintiff also wishes to respond to Defendant’s substantive points concerning the privilege. Defendant has
not come close to meeting the showing required to obtain an in camera review of the privileged materials
under the crime-fraud exception. In order to obtain in camera review, a party must show “a factual basis
adequate to support a good faith belief by a reasonable person that in camera review of the materials may
reveal evidence to establish the claim that the crime-fraud exception applies.” United States v. Zolin, 491
U.S. 554, 572 (1989) (quotation marks omitted). Generally, “the proposed factual basis must strike a
prudent person as constituting a reasonable basis to suspect the perpetration or attempted perpetration of
a crime or fraud, and that the communications were in furtherance thereof.” United States v. Jacobs, 117
F.3d 82, 87 (2d Cir. 1997) (quotation marks omitted), abrogated on other grounds by Loughrin v. United
States, 573 U.S. 351 (2014). A party must make an even higher showing, however, “[w]here the very act
of litigating is alleged as being in furtherance of a fraud”: he must demonstrate “probable cause that the
litigation or an aspect thereof had little or no legal or factual basis and was carried on substantially for the
purpose of furthering a crime or fraud.” In re Richard Roe, Inc. (Roe II), 168 F.3d 69, 71 (2d Cir. 1999);
see also United States v. Ceglia, No. 12-876, 2015 WL 1499194, *3 (S.D.N.Y. Mar. 30, 2015).

         Defendant has not made even the threshold showing required to obtain in camera review, much
less the heightened showing required of him because he alleges that “the very act of litigating” is “in
furtherance of a fraud.” Roe II, 168 F.3d at 71. In support of his patently incredible theory that at least a
half dozen highly respected officers of this and many other courts risked their reputations, their bar
licenses, their careers, and potentially their freedom to execute a fraudulent “shakedown” conspiracy in
which they pressured a trafficking victim to falsely accuse Defendant in order to “use the example they
made of him . . . to extort” settlements from wealthy individuals, Defendant’s letter points to just three
pieces of “evidence”: (1) court filings in which Plaintiff accuses Defendant of sexual abuse and complicity
in trafficking (filings that are innocent if Plaintiff’s accusations are true), (2) an email in which a journalist
states that Defendant was suspected of being a pedophile but that the journalist was not aware of proof of
that fact (which has no bearing on Plaintiff’s state of mind), and (3) double hearsay consisting of
Defendant’s selective account of a conversation in which Plaintiff’s estranged friend allegedly recounted
that Plaintiff was reluctant to accuse Defendant publicly (which, even if true, suggests a lack of malice on
Plaintiff’s part). 1 (Doc. 125). Defendant also asserts that Plaintiff directed her attorneys to contact
Wexner’s lawyers—an assertion that is in some tension with his allegation in his Counterclaims that
Plaintiffs’ attorneys pressured her to carry out their scheme. (Id.) Of course, an attorney contacting another
party’s lawyer as part of a due diligence inquiry into a potential claim that his client may have against that
other party is an entirely ordinary occurrence in the practice of law. Defendant’s unsupported assertions
and question-begging interpretations of such ambiguous evidence, not to mention the sheer implausibility
of his conspiracy theory itself, would leave a “prudent person” incredulous—not convinced there is a
reasonable likelihood that in camera review would reveal evidence of a crime or fraud.


        1
          Defendant has elsewhere claimed that Plaintiff’s attorney David Boies stated that he does not
believe Plaintiff’s allegations about Defendant, (Doc. 118, Counterclaims ¶ 34), but the unlawful
recording of the conversation is indecipherable, (Doc. 79), and Defendant’s account has been contradicted
by Boies and numerous witnesses to contemporaneous negotiations, including Defendant’s own
representative. (Docs. 36-12–36-14). Understandably, Defendant does not point to the recording as part
of his “factual basis” supporting in camera review.
               Case 1:19-cv-03377-LAP Document 129 Filed 06/05/20 Page 3 of 3


June 5, 2020
Page 3

        Defendant’s alternative argument that Plaintiff waived her privilege is also unavailing. Given the
breadth of his requests in the Subpoena and in the litigation more broadly, Defendant effectively posits
that, merely by alleging that she did not engage in the outlandish conspiracy of which Defendant accuses
her, Plaintiff has put all of her communications with all of her attorneys at issue. Fairness is the touchstone
of the waiver analysis. See John Doe v. United States, 350 F.3d 299, 304 (2d Cir. 2003); In re von Bulow,
828 F.2d 94, 101 (2d Cir. 1987). If a person accused of engaging in a criminal conspiracy with her
attorneys can be put to the choice of either leaving the accusation unanswered or turning over nearly a
decade of privileged communications concerning sexual assault to her accused abuser, then the important
“policy of protecting open and legitimate disclosure between attorneys and clients,” Zolin, 491 U.S. at
571, will have been seriously compromised. In any event, it is premature to determine whether the
privilege is impairing Defendant’s defense. Plaintiff has not yet sought to prove the elements of her claims
by selectively disclosing the substance of privileged communications. If and when she does so, the Court
will have an opportunity to consider whether fairness dictates that she or her attorneys must make
additional disclosures to enable Defendant to defend himself. Until then, nothing in the law supports
finding a blanket waiver simply because Plaintiff has filed a complaint defending her good name and
reputation.

       For all of these reasons, Plaintiff respectfully requests that the Court direct Defendant to continue
good faith negotiations with her, BSF, and other third parties before moving to compel a response to the
Subpoena.



                                                       Respectfully,

                                                       s/ Charles J. Cooper
                                                       Charles J. Cooper

cc: Counsel of Record
